Citation Nr: 0009660	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-05 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss of 
the right ear, for the period prior to April 10, 1998.

2.  Entitlement to a rating in excess of 10 percent for 
hearing loss of the right ear, for the period from April 10, 
1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
April 1976.

The issues on appeal arise from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, by which a 
noncompensable rating for service connected hearing loss of 
the right ear was confirmed.  The veteran perfected his 
appeal in this regard.  By a December 1998 rating decision, 
the RO increased the rating for hearing loss of the right ear 
to 10 percent, effective from April 10, 1998.  A supplemental 
statement of the case was issued later that month.

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that the veteran filed his claim for an increased 
rating for service connected hearing loss of the right ear in 
December 1996.  By its December 1998 rating decision, the RO 
increased the disability rating to 10 percent, effective from 
April 10, 1998.  Therefore, it is necessary for the Board to 
actually consider two issues on appeal: (1) entitlement to a 
compensable rating for hearing loss of the right ear, for the 
period prior to April 10, 1998, and (2) entitlement to a 
rating in excess of 10 percent for hearing loss of the right 
ear, for the period from April 10, 1998.  

In September 1999, the Board remanded the veteran's claim so 
that a hearing before a Board member at the RO could be 
scheduled.  In an October 1999 letter, the veteran was 
advised that a video conference before a Board member was 
scheduled to take place at the RO on December 2, 1999.  In a 
written statement dated in October 1999, the veteran 
indicated that he would attend this hearing and further 
agreed that if he failed to appear at the hearing without 
good cause, he would forfeit his right to a hearing.  The 
veteran failed to appear for the December 1999 video 
conference hearing and has not contacted either the Board or 
the RO since regarding a hearing.  Therefore, the Board will 
review the veteran's claims without further delay.

The Board also notes that in a written statement dated in 
February 1998, the veteran indicated that he wanted to reopen 
a claim concerning service connection for hearing loss of the 
left ear.  In the same statement, the veteran appeared to 
raise a claim concerning service connection for arthritis of 
the back.  Since these matters have not been developed or 
certified for appeal, and inasmuch as they are not 
inextricably intertwined with the issues now before the Board 
on appeal, they are referred to the RO for all appropriate 
consideration.  
 

FINDINGS OF FACT

1.  The veteran's claims concerning a compensable rating for 
hearing loss of the right ear, for the period prior to April 
10, 1998, and for a rating in excess of 10 percent for 
hearing loss of the right ear, the period from April 10, 
1998, are plausible, and the RO has obtained sufficient 
evidence for an equitable disposition of these claims.

2.  For the period prior to April 10, 1998, hearing loss was 
most manifested by a pure tone threshold average at 1,000, 
2,000, 3,000, and 4,000 HZ of 67.5 decibels in the right ear, 
with speech discrimination ability of 64 percent correct; the 
veteran did not have total deafness in his nonservice-
connected left ear for the period prior to April 10, 1998.

3.  For the period from April 10, 1998, hearing loss has been 
most manifested by a pure tone threshold average at 1,000, 
2,000, 3,000, and 4,000 HZ of 105 decibels in the right ear, 
with a speech discrimination ability which could not be 
tested and is assumed to be 0 percent correct; the veteran 
has not had total deafness in his nonservice-connected left 
ear for the period from April 10, 1998.





CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of well-grounded 
claims concerning a compensable rating for hearing loss of 
the right ear, for the period prior to April 10, 1998, and 
concerning a rating in excess of 10 percent for hearing loss 
of the right ear, for the period from April 10, 1998.  38 
U.S.C.A. § 5107 (West 1991).

2.  The criteria for a compensable evaluation for hearing 
loss of the right ear, for the period prior to April 10, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.85, 4.86, 
Diagnostic Code 6100 (as in effect prior to June 10, 1999); 
VAOPGCPREC 32-97 (September 3, 1997). 

3.  The criteria for a rating in excess of 10 percent for 
hearing loss of the right ear, for the period from April 10, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (as in effect prior to and from June 10, 1999); 
VAOPGCPREC 32-97 (September 3, 1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The claims file reflects, in pertinent part, that by a 
November 1976 rating decision, the RO granted service 
connection for hearing loss of the right ear and assigned a 
noncompensable evaluation effective from April 24, 1976.  By 
the same rating decision, the RO denied service connection 
for hearing loss of the left ear. 

In a written statement associated with the claims file in 
December 1996, the veteran reported that he had obtained 
treatment for hearing loss at a VA Medical Center (VAMC) for 
over ten years.  He asserted that his hearing had worsened 
over the years and that he had experienced difficulty 
obtaining employment due to this disability.  Physicians had 
apparently told him that he should not be around loud 
machinery due to his hearing loss, as this would place him in 
dangerous situations.  

The veteran underwent a VA audiology examination in January 
1997.  The veteran denied having any history of ear surgery.  
Pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
55
75
55
60
LEFT
45
40
25
35

Speech discrimination ability was 74 percent in the right ear 
and 84 percent in the left ear.  The veteran was diagnosed as 
having severe mixed hearing loss in the right ear and 
moderate to mild mixed hearing loss in the left ear.

By a February 1997 rating decision, the RO confirmed the 
noncompensable rating for hearing loss of the right ear.  The 
veteran perfected his appeal regarding this claim.

In a written statement associated with the claims file in 
February 1998, the veteran indicated that he had recently 
undergone additional audiology tests at a VAMC.  The veteran 
also asserted that he had undergone surgery on his right ear 
in January 1998.

In May 1998, VAMC records were associated with the claims 
file.  These records reflect, in pertinent part, outpatient 
treatment visits by the veteran relating to his hearing loss 
between October 1997 and April 1998, and also indicate that 
the veteran underwent a right ossiculoplasty in January 1998.  

These records also reflect that the veteran underwent an 
audiology examination in December 1997.  Pure tone 
thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
70
70
60
70
LEFT
55
45
30
35

Speech discrimination ability was 64 percent in the right ear 
and 84 percent in the left ear.  The veteran was diagnosed as 
having severe mixed hearing loss in the right ear and severe 
to mild hearing loss (mixed) in the left ear.

These VAMC  records also reflect that on April 10, 1998, the 
veteran underwent another audiology examination.  Pure tone 
thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
100+
95
100
100+
LEFT
60
55
40
55

Speech discrimination ability was 52 percent in the right ear 
and 60 percent in the left ear.  The audiologist concluded 
that the veteran had severe to profound mixed hearing loss in 
the right ear and severe flat hearing loss with mixed 
component in the left ear.
  
The claims file reflects that the veteran underwent another 
audiology examination for VA purposes in October 1998.  The 
veteran indicated that he had been self-employed in 
construction since 1981, and that he wore earplugs around any 
noise. Pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
105
105
105
105
LEFT
65
60
65
65

Speech discrimination ability could not be determined in the 
right ear and was 52 percent in the left ear.  The 
audiologist concluded that the veteran had no usable hearing 
in the right ear and severe sensorineural hearing loss in the 
left ear.

By a December 1998 rating decision, the RO increased the 
rating for hearing loss of the right ear to 10 percent, 
effective from April 10, 1998.  

II.  Analysis

The first inquiry must be whether the appellant has stated 
well-grounded claims as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet.  App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well- grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In the present case, the veteran has 
essentially stated that since December 1996, his hearing loss 
in the right ear has worsened.  Therefore, the appellant has 
stated well-grounded claims concerning a compensable rating 
for hearing loss of the right ear, for the period prior to 
April 10, 1998, and concerning a rating in excess of 10 
percent for hearing loss of the right ear, for the period 
from April 10, 1998.   

The appellant having satisfied his initial burden, VA has a 
duty to assist him in the development of facts pertaining to 
his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal, and that 
this duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In the present case, the 
Department has obtained VAMC records and has accorded the 
veteran two audiology examinations for VA purposes.  The duty 
to assist has been satisfied. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999. 62 Fed. Reg. 25,202-210 (May 11, 
1999).  The Court has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so. See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); Baker v. West, 11 Vet. 
App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order), holding that, although certain new 
rating criteria became effective after the appellant filed 
his appeal with the Court, VA and the Court are required to 
apply the amendments to the extent that they are more 
favorable to the claimant than the earlier provisions.

However it is appropriate that consideration under the 
revised rating schedule criteria, as in this case, not be 
undertaken before such criteria became effective.  The 
regulatory amendments noted above were not in effect at the 
time the RO issued its decision assigning a 10 percent rating 
for the veteran's hearing loss of the right ear, from April 
10, 1998, and, therefore, would not have been applied by the 
RO in making its determination.  In view of that, the Board 
must consider whether the veteran would be prejudiced if we 
were to proceed with appellate consideration of the claim 
without first giving the RO the opportunity to consider the 
new regulations.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests. 38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  In order to establish entitlement to a compensable 
evaluation for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, with the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, we note that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.

The provisions of 38 C.F.R. § 4.86, as in effect prior to 
June 10, 1999, only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current criteria for evaluating hearing impairment 
provide that hearing tests will be conducted without hearing 
aids.  38 C.F.R. § 4.85(a).  

The provisions of 38 C.F.R. § 4.86 in effect as of June 10, 
1999, address exceptional patterns of hearing loss, when the 
puretone threshold at 1000, 2000, 3000, and 4000 Hz are each 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  In these instances, the rating specialist is to 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a), (b) (as in effect as of 
June 10, 1999).  

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, 
although the veteran's disability meets the "exceptional 
pattern of hearing loss" referenced in 38 C.F.R. § 4.86(a), 
he has already been assigned the maximum allowable disability 
evaluation, under either the old or new rating criteria, for 
the period beginning April 10, 1998.  This will be detailed 
below.  Moreover, the change in the regulations does not 
apply at all to the veteran's claim for a compensable rating 
for the period prior to April 10, 1998.  Therefore, the 
veteran would not be prejudiced by the Board proceeding with 
its adjudication of the veteran's claims, and a remand would 
only result in needless delay and impose further burdens on 
the RO, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

A. Period prior to April 10, 1998

The veteran's hearing loss of the right ear, for the period 
prior to April 10, 1998, is properly evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(as in effect prior to June 10, 1999).  Under this criteria, 
the evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of a puretone audiometry test.  38 C.F.R 
§ 4.85.  The results are charted on Table VI and Table VII.  
The assignment of a disability evaluation for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

At the veteran's January 1997 VA examination, the average 
puretone decibel loss for his right ear, achieved by adding 
hearing loss at 1000, 2000, 3000, and 4000 HZ and dividing by 
four, was 61.25.  The percent of discrimination was 74.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 68 and 74, the resulting 
numeric designation for the right ear is V.  

For purposes of evaluation, a nonservice connected ear will 
be treated as service-connected only when there is total 
deafness in that nonservice-connected ear.  In this case, 
there is no indication that the veteran had total deafness in 
his left ear for the period prior to April 10, 1998.  
Therefore, this nonservice-connected ear shall be considered 
normal (Level I) for that time period, for purposes of 
computing the service-connected disability rating for the 
veteran's right ear.  See VAOPGCPREC 32-97 (September 3, 
1997). 

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of V for the right ear and I for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable percent rating under 
diagnostic code 6100. 
 
At the December 1997 examination (the report of which was 
received from the VAMC), the average puretone decibel loss 
for the veteran's right ear was 67.5.  The percent of 
discrimination was 64.  The resulting numeric designation for 
the right ear is VII.  As noted above, the proper numeric 
designation for the left ear is I.  With a numeric 
designation of VII for the right ear and I for the left ear, 
the point of intersection on Table VII still requires 
assignment of a noncompensable rating under diagnostic code 
6100. 

The RO has applied the rating schedule accurately for the 
period prior to April 10, 1998, and there is no basis for 
assignment of a higher evaluation.  

B. Period from April 10, 1998

The veteran's hearing loss of the right ear, for the period 
from April 10, 1998 to June 10, 1999, is properly evaluated 
under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (as in effect prior to June 10, 1999).  The hearing 
loss of the right ear for the period from June 10, 1999, is 
properly evaluated under both versions of the provisions of 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (as in effect 
prior to and as of June 10, 1999).  Although the veteran has 
not been examined since the change in the regulation, the 
Board will give him the benefit of the doubt and review both 
the April 1998 and October 1998 audiology results under the 
old and new rating criteria.  However, as detailed below, the 
result is the same for the entire period beginning April 10, 
1998. 

At the audiology test of April 10, 1998, the average puretone 
decibel loss for the veteran's right ear, achieved by adding 
hearing loss at 1000, 2000, 3000, and 4000 HZ and dividing by 
four, was 98.75.  The percent of discrimination was 52.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling from 98 and above with the line for 
percent of discrimination from 52 and 58, the resulting 
numeric designation for the right ear is IX.  Under Table 
VIA, the resulting numeric designation for the right ear is 
X.  

As noted above, the veteran's nonservice-connected left ear 
shall be considered normal (Level I) for purposes of 
computing the service-connected disability rating for the 
veteran's right ear.  See VAOPGCPREC 32-97 (September 3, 
1997). 

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of either IX or X for the right 
ear and I for the left ear, the point of intersection on 
Table VII requires assignment of a noncompensable percent 
rating under diagnostic code 6100. 

At the October 1998 VA audiology examination, the average 
puretone decibel loss for the veteran's right ear was 105.  
The percent of discrimination was apparently so low that it 
could not be tested, and the Board will assume that it was 
effectively a speech discrimination ability of 0 percent.  
The resulting numeric designation for the right ear, under 
Table VI, is XI.  Under Table VIA, the resulting numeric 
designation for the right ear is also XI.  As noted above, 
the proper numeric designation for the left ear is I.  With a 
numeric designation of XI for the right ear and I for the 
left ear, the point of intersection on Table VII still 
requires assignment of no more than a 10 percent rating under 
diagnostic code 6100. 

The RO has applied the rating schedule accurately for the 
period beginning April 10, 1998, and there is no basis for 
assignment of a higher evaluation, under either the old or 
new rating criteria. 

C.  Conclusion

Based on the evidence available, the evaluations to be 
applied under the appropriate rating schedules are clear.  
Entitlement to a compensable rating for hearing loss of the 
right ear, for the period prior to April 10, 1998, and to a 
rating in excess of 10 percent for hearing loss of the right 
ear, for the period from April 10, 1998, is not shown. 

Further, 38 C.F.R. § 3.321(b)(1) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  

While the veteran has not explicitly raised a claim of 
entitlement to an extraschedular rating, the Board notes that 
he has suggested that his right ear hearing loss has resulted 
in difficulty obtaining employment.  However, the veteran has 
apparently remained employed in construction since 1981 and 
evidence has not been presented to show that the veteran's 
current disability picture is not adequately compensated by 
the applicable provisions of the rating schedule.  While he 
has obtained fairly regular outpatient treatment and 
apparently underwent surgery on his right ear in January 
1998, it certainly does not appear that the veteran has been 
frequently hospitalized for his hearing loss condition.  
Thus, the Board finds that consideration of this matter under 
the provisions of 38 C.F.R. § 3.321 is not appropriate.

ORDER

Entitlement to a compensable rating for hearing loss of the 
right ear, for the period prior to April 10, 1998, is denied.

Entitlement to a rating in excess of 10 percent for hearing 
loss of the right ear, for the period from April 10, 1998, is 
denied.




		
N. R. Robin
	Member, Board of Veterans' Appeals

 

